COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                              NO. 02-13-00318-CV


GLENN WINNINGHAM, HOUSE OF                                          APPELLANT
FEARN

                                        V.

CITY OF FORT WORTH, LAETITIA                                        APPELLEES
COLEMAN BROWN, SARAH J.
FULLENWIDER, OFFICER C.
PAGE, NINFA MARES, JAMES D.
ROGERS, JEFFREY HALSTEAD,
AND WILLIAM RUMULY


                                    ------------

         FROM THE 67TH DISTRICT COURT OF TARRANT COUNTY

                                    ------------

                                    ORDER

                                    ------------

      Appellant is attempting to appeal orders rendered on February 15, 2013

and August 21, 2013, in a trial court case in which he had also named the Chief

Justice and Clerk of this court, in their official capacities, as defendants.

Accordingly, all seven justices on this court recuse themselves from participating

in this appeal. See Tex. R. App. P. 16.2; Tex. R. Civ. P. 18b(b).
      Because no justice of this court is available to participate in this appeal,

this court requests the Chief Justice of the Supreme Court of Texas to transfer

this appeal to another court of appeals for good cause for that court to file and

decide this appeal. See Tex. Gov’t Code Ann. § 73.001 (Vernon 2005); Miles v.

Ford Motor Co., 914 S.W.2d 135, 137 (Tex. 1995).

      A copy of this order shall be transmitted to appellant, the Texas Supreme

Court, all attorneys of record, the trial court judge, the trial court clerk, and the

court reporter.

      DATED October 2, 2013.

      (signature pages attached)




                                         2
    /s/ Terrie Livingston
    TERRIE LIVINGSTON
    CHIEF JUSTICE




3
    /s/ Lee Ann Dauphinot
     LEE ANN DAUPHINOT
     JUSTICE




4
    /s/ Anne Gardner
     ANNE GARDNER
     JUSTICE




5
    /s/ Sue Walker
     SUE WALKER
     JUSTICE




6
    /s/ Bob McCoy
     BOB MCCOY
     JUSTICE




7
    /s/ Bill Meier
     BILL MEIER
     JUSTICE




8
    /s/ Lee Gabriel
     LEE GABRIEL
     JUSTICE




9